DETAILED ACTION
Claims 1-10, 12-14, and 16-22 are presented for examination.
Claims 1, 4, 9, 12,16, 19, and 20 have been amended.
Claims 21 and 22 are newly presented.
Prosecution previously closed on the merits. Ex parte Quayle mailed 01/28/2022.
This office action is in response to the amendment submitted on 23-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
All claim objections noted in the Ex parte Quayle have been corrected.
The all claim objections have been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

These references or any references of record or combination of references, do not disclose or suggest, the whole equation and limitations as set forth in Claims 1, 16, and 19, specifically



    PNG
    media_image1.png
    38
    271
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    26
    443
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    24
    152
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    21
    252
    media_image4.png
    Greyscale

…
rendering on the display, a representation of the geologic reservoir displaying the number of injection wells, the array formation, the locations of caprock uplift and the updated injection pressures at each injection well which achieve the minimized caprock uplift and the maximized volume of carbon dioxide sequestered;
monitoring the caprock uplift over each injection well over each interval of the selected period of time;
when the caprock uplift over a particular injection well exceeds a threshold selected from the range of 0 mm to 25 mm, identifying carbon dioxide leakage from the particular injection well, and transmitting an alarm to the particular injection well to lower the updated supercritical injection pressure.

Conclusion
Claims 1-10, 12-14, and 16-22 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146